Citation Nr: 1016070	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-12 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic 
stress disorder and major depressive disorder.



REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to May 1973.  
Thereafter, she had service in the U.S. Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) and Board remand.  


FINDING OF FACT

The weight of the probative medical evidence of record does 
not relate the Veteran's hypertension to service or to a 
service-connected disorder, to include posttraumatic stress 
disorder (PTSD) or major depressive disorder.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service, and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Prior to a January 2010 readjudication of the 
Veteran's claim, letters dated in April 2007, November 2007, 
and September 2008 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  Further, the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 
881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders 
v. Shinseki, 556 U.S. - (2009).

The Veteran's service treatment records, VA treatment 
records, and identified private treatment records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
addition, the RO obtained two VA opinions with regard to the 
etiology of the Veteran's hypertension.  The Veteran has not 
indicated that she found either of these opinions to be 
inadequate.  In addition, the Board finds the December 2009 
VA opinion to be more than adequate, as it provided 
sufficient analysis to determine if the Veteran's 
hypertension was related to service or to a service-connected 
disorder and was based on a review of the Veteran's claims 
file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  There is no indication in the record 
that any other additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that service connection for 
hypertension, to include as due to her service-connected PTSD 
and major depressive disorder, is warranted.  The record 
reflects that service-connection has been granted for PTSD 
and major depressive disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
hypertension, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).  Service connection may also be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  However, VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnoses of hypertension.  A 
February 1972 physical examination reflects that the 
Veteran's heart was normal and blood pressure was 125/88.  In 
a report of medical history, completed at that time, the 
Veteran denied a history of high or low blood pressure.  
Chest x-rays from February 1972, August 1972, and February 
1973 were normal.  The Veteran's February 1973 separation 
examination also shows that her heart was normal.  Her blood 
pressure was 130/70.  

In October 1979, the Veteran presented for a treadmill stress 
electrocardiogram as a prerequisite for admission to the Army 
National Guard.  She denied any cardiovascular symptoms, and 
had no significant health problems, except for occasional 
difficulties with her weight.  Physical examination revealed 
blood pressure to be 128/74.  The report reflects that the 
treadmill stress electrocardiogram was negative for ischemia, 
maximal, and without chest pain.  Functional aerobic activity 
was slightly above normal, and the Veteran's chronotropic and  
inotropic response to exercise were within normal limits.  A 
July 1980 examination revealed the Veteran's heart to be 
normal.  Blood pressure readings were 104/68 while sitting, 
108/76 while recumbent, and 96/64 while standing.  In a 
report of medical history, completed at that time, the 
Veteran denied a history of high or low blood pressure.  A 
June 1984 annual physical reflects that the Veteran's heart 
was normal on examination.  Blood pressure readings were 
120/70 while sitting, 116/80 while recumbent, and 110/80 
while standing.  In a report of medical history, completed at 
that time, the Veteran denied a history of high or low blood 
pressure.

Private treatment records from November 1984 through May 2006 
reveal the Veteran's complaints of chest pain and blood 
pressure readings of 100/68, 110/70, 110/76, 110/78, 112/70, 
112/78, 116/70, 118/66, 118/80, 118/86, 120/70, 120/74, 
120/76, 120/84, 120/90, 120/94, 122/76, 124/86, 128/88, 
130/70, 130/72, 130/80, 130/88, 130/90, 130/100, 134/80, 
136/86, 138/80, 138/82, 138/88, 140/86, 140/88, 140/90, 
140/94, 142/100.  A December 1986 treadmill exercise test 
revealed a normal submaximal Bruce protocol treadmill.  In 
October 1990, the Veteran complained of chest pain.  A 
November 1990 treatment record notes that a thallium 
treadmill test was within normal records.  A November 1990 
treadmill exercise test report indicates that there were 
infero-lateral two millimeter ischemic changes near the 
termination of the Veteran's study.  Another November 1990 
treatment record notes the Veteran's complaints of chest 
pain.  A November 1990 letter from D.H., M.D. reflects that 
the Veteran exercised 9 1/4 minutes on a Bruce protocol 
stress test, and achieved a maximum heart rate of near 150.  
She had mild ST-T wave changes postexercise with approaching 
one millimeter of downsloping ST depression.  There was no 
associated chest pain and blood pressure response was normal.  
The letter also reflects that she had an unremarkable stress 
thallium test, and that her symptoms were non-cardiac.  The 
Veteran again reported chest pain in January 1991.  She also 
noted chest pressure at that time.  A February 1991 
echocardiogram was normal except that the right ventricular 
chamber size was mildly enlarged, based on the transverse 
dimension, but appeared normal on the sector scan.  A 
February 1997 treatment record notes that Dr. R. felt that 
there was an abnormality in the inferior leads, as shown by 
treadmill test results.  A February 1997 letter from D.N., 
M.D. notes that a treadmill test showed ST segment changes 
inferiorly which were suspicious for ischemia and which 
occurred at a low exercise capacity.  A March 1997 record 
indicates that a stress echocardiogram test was positive.  In 
a March 1997 letter, D.N., M.D. reported that a stress test 
with echography showed that wall motion was normal and 
negative for ischemia.  In October 1997, the Veteran again 
reported chest discomfort.  The diagnosis was elevated blood 
pressure.  An August 1998 chest x-ray showed no active 
disease in the chest or significant change in the interval.  
In an April 1999 letter, D.N., M.D. reported that an April 
1999 stress echocardiogram was negative for inducible 
ischemia.  A November 1999 chest x-ray revealed no active 
disease in the chest.

VA treatment records from April 2001 through December 2007 
reveal blood pressure readings of 117/71, 118/62, 118/70, 
120/76, 126/70, 134/80, 121/75, 124/72, 129/79, 129/85, 
132/82, 137/89, 138/84, 138/86, 144/96, 150/97, 151/88, 
151/97, and 160/78.  An April 2001 chest x-ray was negative.  
A September 2002 treatment record reflects that hypertension 
was not a coronary artery disease risk factor.  In June 2003, 
the Veteran complained of chest discomfort with some numbness 
in the left shoulder and arm.  The treatment record notes 
that a 1997 stress test showed possible ischemia in the 
inferoposterior area, but that ischemic changes resolved 
quickly after the stress test was over.  In July 2003, the 
Veteran complained of chest discomfort with numbness in the 
left shoulder and arm.  A July 2003 stress test revealed no 
evidence of ischemia and normal ejection fraction.  A 
November 2003 treatment record reflects that the Veteran's 
increased blood pressure was stable, and that she was taking 
Lopressor.  The record indicates that blood pressure check 
notes from July 2003 through September 2003 ran between 
120/74 and 152/90.  The diagnosis was stable hypertension.

An April 2004 VA treatment record reflects a diagnosis of 
hypertension, fairly well-controlled.  In January 2005, the 
Veteran reported that her blood pressure was fairly well-
controlled at home, and remained around 130/80.  The 
diagnosis was hypertension, well-controlled at home.  In July 
2005, the Veteran reported no new complaints except for her 
weight, but she stated that she knew how to take care of 
that.  The diagnosis was hypertension, well-controlled.  An 
April 2006 treatment record notes a diagnosis of 
hypertension, well-controlled.  An October 2006 treatment 
record reflects a diagnosis of hypertension.  The record also 
notes that the Veteran was taking Metoprolol.  A December 
2007 record reflects a diagnosis of hypertension.

VA treatment records from February 2007 through May 2007 
reflect that the Veteran participated in weight management 
treatment.  May 2007 treatment records note that the 
Veteran's blood pressure was 100/59 and 118/62.  

In November 2007, a VA opinion regarding the etiology of the 
Veteran's hypertension was requested.  The opinion report 
reflects that medical records were reviewed, but that a 
review of the claims file was not requested by the RO.  The 
VA examiner reported that although the Veteran's claims file 
was not sent for review, the examiner reviewed "numerous 
entries in the CPRS system concerning health care visits 
going as far back as 2000."  The VA examiner opined that the 
Veteran's hypertension did "not appear" to be due to her 
service-connected PTSD.  In support of this opinion, the VA 
examiner noted that the Veteran "appears to have been first 
diagnosed with hypertension between 2003 and 2004," that the 
Veteran had a number of risk factors for hypertension, that 
the Veteran's obesity "appears to be slowly worsening," and 
that there was no current medical literature "that 
specifically states PTSD causes hypertension."  The examiner 
noted that the most common type of hypertension was essential 
in nature.  Ultimately, the VA examiner concluded that 
"because of her risk factors for having hypertension, it 
does not appear that her PTSD caused her hypertension, for 
reasons and bases stated as above.  I cannot find any 
aggravation issues either."


In a February 2008 letter, R.R., M.D. stated that the Veteran 
was "a long time patient . . . who has suffered from 
hypertension, anxiety, depression - the latter two diagnoses 
which I feel is secondary to her Post Traumatic Stress 
Syndrome from her military experience."  Dr. R.R. concluded 
that "it is at least as likely as not (greater than 50%) 
that this patient's current heart and hypertensive condition 
is a result or aggravated by her military service."

VA treatment records from February 2008 through November 2009 
reveal blood pressure readings of 120/38, 120/81, 120/82, 
127/80, 129/79, 140/62, and 149/74.  The records also show 
that the Veteran continued to participate in weight 
management treatment.  A June 2008 treatment record reflects 
a diagnosis of hypertension and that the Veteran presented 
for follow-up care.

In December 2009, a VA opinion regarding the etiology of the 
Veteran's hypertension was requested.  The December 2009 
opinion report reflects that the Veteran's claims file and 
medical records were reviewed.  After reviewing all of the 
evidence of record, the VA examiner concluded that the 
Veteran's hypertension was not directly related to her active 
duty service.  In support of the opinion, the VA examiner 
noted that although there was one elevated blood pressure 
reading of 125/88 during the Veteran's active duty service, 
there was no evidence or documentation noting that 
hypertension was diagnosed.  In addition, the remainder of 
her medical records were negative for hypertension.  The VA 
examiner also opined that the Veteran's hypertension was not 
caused or aggravated by her service-connected PTSD and major 
depression.  The examiner explained that "a review of the 
current medical literature . . . does not show any specific 
causation as to mental health issues SPECIFICALLY causing 
hypertension."  (Emphasis in original).  The examiner noted 
that the Veteran had "a number of risk factors for the 
development of hypertension."  Also, the examiner explained 
that "it is well-known that mental health issues, 
specifically anxiety, can temporarily raise the blood 
pressure.  This would be a temporary elevation and not a 
permanent elevation, which would not indicate any permanent 
aggravation of blood pressure."  Ultimately, the VA examiner 
stated that "I could not find any evidence that mental 
health issues caused or aggravated [the Veteran's] 
hypertension.  The most likely cause of her hypertension is 
essential in nature."


The Board finds that the medical evidence of record does not 
support service connection for a hypertension, to include as 
secondary to her service-connected PTSD and major depression.  
There is a current diagnosis of a hypertension.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  However, hypertension 
was not diagnosed within one year after service discharge; 
therefore, service connection is not warranted on a 
presumptive basis.  See 38 U.S.C.A. § 1101, 1112, 1113; see 
also 38 C.F.R. § 3.307, 3.309.  In addition, the service 
treatment records are negative for a diagnosis of 
hypertension.  See Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  The first medical 
diagnosis of record of hypertension or elevated blood 
pressure was in October 1997, over 24 years after service 
discharge.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  Further, the weight of 
the probative medical evidence of record does not reflect 
that the Veteran's hypertension was caused or aggravated by 
service or service-connected PTSD and major depression.  See 
id.  (holding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  See Allen, 7 Vet. App. 
439 (holding that service connection on a secondary basis 
requires evidence sufficient to show that the current 
disability was caused or aggravated by a service-connected 
disability).  

There are conflicting medical opinions of record with regard 
to the issue of whether the Veteran's hypertension is related 
to service or to her service-connected PTSD and major 
depression.  However, the Board affords more probative value 
to the opinion of the December 2009 VA medical examiner than 
R.R., M.D.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (holding that the Board must assess the 
credibility and probative value of the medical evidence in 
the record); Baldwin, 13 Vet. App. at 8 (stating that the 
Board must analyze the credibility and probative value of the 
evidence of record, account for the evidence which it finds 
to be persuasive or unpersuasive, and provide the reasons for 
its rejection of any material evidence favorable to the 
veteran).  

Although competent, the February 2008 opinion provided by 
R.R., M.D. that the Veteran's hypertension was secondary to 
her PTSD and that it was "at least as likely as not (greater 
than 50%) that this patient's current heart and hypertensive 
condition is a result or aggravated by her military service" 
is not highly probative.  While the Veteran was a patient of 
Dr. R.R., the opinion provided no supporting analysis or 
rationale.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (holding that the failure of the physician to provide 
a basis for an opinion goes to the weight or credibility of 
the evidence).  Moreover, the opinion of Dr. R.R. failed to 
provide the baseline level of severity of the 
nonservice-connected hypertension before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected hypertension.  See 38 C.F.R. 
§ 3.310(b).  In addition, the opinion does not reflect that 
the Veteran's claims file was reviewed prior to preparing the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(holding that factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).

In contrast, the December 2009 VA medical opinion has 
significant probative value because it was based on a 
thorough review of the claims file and provided supporting 
analysis and rationale for the opinion that the Veteran's 
hypertension was not caused or aggravated by her service-
connected PTSD and major depression or directly related to 
service.  See Prejean, 13 Vet. App. at 448-49 (holding that 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion); Hernandez-Toyens, 11 
Vet. App. at 382; but see Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 302-04 (2008) (noting that review of the claims 
file by a VA examiner does not automatically render the 
opinion persuasive, because the central issue is whether the 
examiner was informed of the relevant facts in rendering a 
medical opinion).

Accordingly, as the weight of the probative medical evidence 
of record reveals that the Veteran's hypertension was not 
caused or aggravated by service or service-connected PTSD and 
major depression, service connection for hypertension is not 
warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hypertension, to include as due to 
service-connected PTSD and major depressive disorder, is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


